MEMORANDUM OPINION
                                         No. 04-10-00837-CV

                                  Anna Maria Salinas SAENZ, et al.,
                                             Appellants

                                                  v.

                               THORP PETROLEUM CORP., et al.,
                                         Appellees

                      From the 229th Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-04-120-A
                          Honorable Alex William Gabert, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 6, 2011

DISMISSED

           Appellants filed notice of appeal on November 19, 2010 declaring their intent to appeal

several partial summary judgment orders that were severed into a new cause by written order

signed on October 20, 2010, thereby making the summary judgments final and appealable.

Thereafter, the district clerk filed a certified copy of an order signed by the trial court on

December 15, 2010, granting the defendants’ motion for reconsideration and vacating the

October 20, 2010 severance order.         Having determined that the summary judgment orders
                                                                                   04-10-00837-CV


appeared to be interlocutory, we ordered appellants to show cause in writing why this appeal

should not be dismissed for lack of jurisdiction. Appellants responded and agreed that, while the

summary judgment orders were final and appealable at the time they filed notice of appeal, the

trial court’s subsequent vacating of its severance order during its plenary power means the

summary judgment orders are no longer final and appealable.            Having confirmed that the

summary judgment orders are interlocutory because they do not dispose of the appellants’ other

pending claims against defendants, and there is no severance order in effect, we must dismiss

this appeal. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205-06 (Tex. 2001). Accordingly,

this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).

                                                      PER CURIAM




                                                -2-